1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
8                                          DISTRICT OF NEVADA
9                                                 ***
10   CHARLES ADRIAN FORD,                              Case No. 2:17-cv-00112-RFB-VCF
11                      Petitioner,                                    ORDER
            v.
12
     STATE OF NEVADA, et al.,
13
                      Respondents.
14

15          Good cause appearing, petitioner’s second unopposed motion for extension of time (ECF

16   No. 14) is GRANTED. Petitioner will have until March 25, 2019, to file an amended petition for

17   writ of habeas corpus in this case.

18          DATED this 24th day of January, 2019.
19
20                                                       RICHARD F. BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                   1
